Exhibit 10.01
 
 
 
 


SETTLEMENT AGREEMENT


This Settlement Agreement ("Agreement") is entered into among the United States
of America, acting through the United States Department of Justice and on behalf
of the Office of Inspector General ("OIG-HHS") of the Department of Health and
Human Services (HHS) (collectively, the "United States"), VITAS Hospice
Services, L.L.C., VITAS Healthcare Corporation, VITAS Healthcare Corporation of
California, VITAS Healthcare Corporation of Illinois, VITAS Healthcare
Corporation of Florida, VITAS Healthcare Corporation of Ohio, VITAS Healthcare
Corporation of Atlantic, VITAS Healthcare of Texas, L.P., VITAS Healthcare
Corporation Midwest, VITAS Healthcare Corporation of Georgia (collectively,
"VITAS"), and Chemed Corporation (collectively, "Defendants"), and Laura
Spottiswood, Barbara Urick, and Charles Gonzales (collectively the "Relators")
(hereafter collectively referred to as the "Parties"), through their authorized
representatives.
 
RECITALS
 
A.            VITAS provides hospice services to patients nationwide, and bills
Medicare for such services.  VITAS is headquartered in Miami, Florida.  VITAS is
a wholly owned subsidiary of the Chemed Corporation, which is headquartered in
Cincinnati, Ohio.

--------------------------------------------------------------------------------

 
B.            On August 14, 2007, relator Laura Spottiswood filed a qui tam
action in the United States District Court for the Northern District of Illinois
captioned United States ex rel. Spottiswood v. Chemed Corporation, et al., Civil
Action No. 07-4566, pursuant to the qui tam provisions of the False Claims Act,
31 U.S.C. § 3730(b) (the "Spottiswood Action").  On August 8, 2008, relator
Barbara Urick filed a qui tam action in the United States District Court for the
Western District of Texas captioned United States ex rel. Urick v. VITAS HME
Solutions, Inc., et al., Civil Action No. 08-663, pursuant to the qui tam
provisions of the False Claims Act, 31 U.S.C. § 3730(b) (the "Urick Action"). 
On January 27, 2012, relator Charles Gonzales filed a qui tam action in the
United States District Court for the Central District of California captioned
United States ex rel. Gonzales v. VITAS Healthcare Corporation, et al., Civil
Action No. 12-0761, pursuant to the qui tam provisions of the False Claims Act,
31 U.S.C. § 3730(b) (the "Gonzales Action").  Among other things, the
Spottiswood, Urick, and Gonzales qui tam complaints alleged that Defendants
billed Medicare for hospice services that were not medically necessary.  On
April 4, 2013, the Gonzales Action was transferred to the Western District of
Missouri and assigned Civil Action No. 13-344.  On May 20, 2013, the Spottiswood
Action was transferred to the Western District of Missouri and assigned Civil
Action No. 13-505.  On June 4, 2013, the Urick Action was transferred to the
Western District of Missouri and assigned Civil Action No. 13-536.  On May 2,
2013, the United States filed its Complaint in Intervention in the Western
District of Missouri, Civil Action No. 13-449.  The United States filed its
Second Amended Complaint on July 28, 2015.  The United States intervened in the
Gonzales, Urick, and Spottiswood Actions on May 2, 2013, May 9, 2013, and May
10, 2013, respectively.  The Gonzales, Urick, and Spottiswood Actions were
consolidated on September 25, 2013.  Collectively, Civil Action Nos. 13-344,
13-505, 13-536, and 13-449 are referred to as the "Civil Actions."
 
C.            Defendants have entered or will be entering into a separate
settlement agreement, described in Paragraph 1(b) below, with the state of
Illinois in settlement of the allegations in State of Illinois ex rel.
Spottiswood v. Chemed Corporation, et al., Civil Action No. 14 L 2786, filed in
the Circuit Court of Cook County, Illinois.

--------------------------------------------------------------------------------

 
D.            The United States contends that Defendants submitted or caused to
be submitted claims for payment to the Medicare Program, Title XVIII of the
Social Security Act, 42 U.S.C. §§ 1395-1395kkk-1 ("Medicare").
 
E.            The United States contends that it has certain civil claims
against Defendants arising from the Defendants' conduct of allegedly submitting,
or causing the submission of, false claims to Medicare during the period of July
24, 2002 through May 2, 2013, as alleged in the United States' Second Amended
Complaint and Complaint in Intervention.  That conduct is referred to below as
the "Covered Conduct."
 
F.            This Settlement Agreement is made in compromise of disputed
claims.  This Settlement Agreement is neither an admission of liability by
Defendants nor a concession by the United States that its claims are not
well-founded.
 
G.            Relators claim entitlement under 31 U.S.C. § 3730(d) to a share of
the proceeds of this Settlement Agreement and to their reasonable expenses,
attorneys' fees and costs.
 
To avoid the delay, uncertainty, inconvenience, and expense of protracted
litigation of the above claims, and in consideration of the mutual promises and
obligations of this Settlement Agreement, the Parties agree and covenant as
follows:

--------------------------------------------------------------------------------

 
 
 
TERMS AND CONDITIONS
 
1.            Defendants shall pay to the United States and the state of
Illinois the sum of Seventy-Five Million, Five Hundred Thousand Dollars
($75,500,000), plus interest at the rate of 2.25 percent per annum from August
26, 2017 to and including the day payment is made (the "Total Settlement
Amount").
 
a.            Defendants shall pay the sum of $75,000,000 (Seventy-Five Million)
plus accrued interest as set forth above ("Federal Settlement Amount") no later
than five (5) business days after the Effective Date of this Agreement by
electronic funds transfer pursuant to written instructions to be provided by
Civil Division of the United States Department of Justice.
 
b.            Defendants shall pay to the State of Illinois the sum of $500,000
(Five Hundred Thousand) plus accrued interest as set forth above ("Illinois
Settlement Amount").  The Illinois Settlement Amount shall be paid under the
terms and conditions of the agreement that Defendants will enter into with the
State of Illinois referenced in Paragraph C.
 
 
2.            Subject to the exceptions in Paragraph 5 (concerning excluded
claims) below, and conditioned upon Defendants' full payment of the Total
Settlement Amount, the United States releases Defendants together with its
current and former parent corporations; direct and indirect subsidiaries;
brother or sister corporations; divisions; current or former corporate owners;
and the corporate successors and assigns of any of them, from any civil or
administrative monetary claim the United States has for the Covered Conduct
under the False Claims Act, 31 U.S.C. §§ 3729-3733; the Civil Monetary Penalties
Law, 42 U.S.C. § 1320a-7a; the Program Fraud Civil Remedies Act, 31 U.S.C. §§
3801-3812; or the common law theories of payment by mistake, unjust enrichment,
and fraud.
 
3.            Subject to the exceptions in Paragraph 5 below, and conditioned
upon Defendants' full payment of the Total Settlement Amount, Relators, for
themselves and for their heirs, successors, attorneys, agents, and assigns,
release Defendants from any civil monetary claim the Relators have on behalf of
the United States for the Covered Conduct under the False Claims Act, 31 U.S.C.
§§ 3729-3733; provided, however, that this release shall not apply to Relators'
claims against Defendants for recovery of attorneys' fees, expenses, and costs
pursuant to 31 U.S.C. § 3730(d). All such claims are hereby carved out from this
Agreement and have been, or will be, resolved by separate agreement between
Defendants and each Relator's counsel, or to the extent any such claim cannot be
resolved by agreement, it shall be determined by the court presiding over the
Civil Actions, upon the filing and service of a motion to recover attorneys'
fees, expenses, and costs pursuant to 31 U.S.C. § 3730(d).

--------------------------------------------------------------------------------

4.            In consideration of the obligations of Defendants in this
Agreement and the Corporate Integrity Agreement (CIA), entered into between
OIG-HHS and VITAS, and conditioned upon Defendants' full payment of the
Settlement Amount, the OIG-HHS agrees to release and refrain from instituting,
directing, or maintaining any administrative action seeking exclusion from
Medicare, Medicaid, and other Federal health care programs (as defined in 42
U.S.C. § 1320a-7b(f)) against Defendants under 42 U.S.C. § 1320a-7a (Civil
Monetary Penalties Law) or 42 U.S.C. § 1320a-7(b)(7) (permissive exclusion for
fraud, kickbacks, and other prohibited activities) for the Covered Conduct,
except as reserved in Paragraph 5 (concerning excluded claims), below, and as
reserved in this Paragraph.  The OIG-HHS expressly reserves all rights to comply
with any statutory obligations to exclude Defendants from Medicare, Medicaid,
and other Federal health care programs under 42 U.S.C. § 1320a-7(a) (mandatory
exclusion) based upon the Covered Conduct.  Nothing in this Paragraph precludes
the OIG-HHS from taking action against entities or persons, or for conduct and
practices, for which claims have been reserved in Paragraph 5, below.
 
5.            Notwithstanding the releases given in Paragraphs 2 and 4 of this
Agreement, or any other term of this Agreement, the following claims of the
United States are specifically reserved and are not released:
 
 

a.
Any liability arising under Title 26, U.S. Code (Internal Revenue Code);
 

b.
Any criminal liability;
 

c.
Except as explicitly stated in this Agreement, any administrative liability,
including mandatory exclusion from Federal health care programs;
 

d.
Any liability to the United States (or its agencies) for any conduct other than
the Covered Conduct;
 

e.
Any liability based upon obligations created by this Agreement;
 

f.
Any liability of individuals;
 

g.
Any liability for express or implied warranty claims or other claims for
defective or deficient products or services, including quality of goods and
services;
 

h.
Any liability for failure to deliver goods or services due; and
 

i.
Any liability for personal injury or property damage or for other consequential
damages arising from the Covered Conduct;

 

--------------------------------------------------------------------------------

6.            Relators and their heirs, successors, attorneys, agents, and
assigns shall not object to this Agreement but agree and confirm that this
Agreement is fair, adequate, and reasonable under all the circumstances,
pursuant to 31 U.S.C. § 3730(c)(2)(B).  In connection with this Agreement and
this Civil Action, Relators and their heirs, successors, attorneys, agents, and
assigns agree that neither this Agreement nor any dismissal of the Civil Action,
shall waive or otherwise affect the ability of the United States to contend that
provisions in the False Claims Act, including 31 U.S.C. §§ 3730(d)(3) and
3730(e), bar Relators from sharing in the proceeds of this Agreement.  Moreover,
the United States and Relators and their heirs, successors, attorneys, agents,
and assigns agree that they each retain all of their rights pursuant to the
False Claims Act on the issue of the share percentage, if any, that Relators
should receive of any proceeds of the settlement of their claims.
 
7.            Defendants waive and shall not assert any defenses Defendants may
have to any criminal prosecution or administrative action relating to the
Covered Conduct that may be based in whole or in part on a contention that,
under the Double Jeopardy Clause in the Fifth Amendment of the Constitution, or
under the Excessive Fines Clause in the Eighth Amendment of the Constitution,
this Agreement bars a remedy sought in such criminal prosecution or
administrative action.  Nothing in this paragraph or any other provision of this
Agreement constitutes an agreement by the United States concerning the
characterization of the Settlement Amount for purposes of the Internal Revenue
laws, Title 26 of the United States Code.
 
8.            Defendants and their officers, agents, and employees fully and
finally release the United States, its agencies, officers, agents, employees,
and servants, from any claims (including attorney's fees, costs, and expenses of
every kind and however denominated) that Defendants have asserted, could have
asserted, or may assert in the future against the United States, its agencies,
officers, agents, employees, and servants, related to the Covered Conduct and
the United States' investigation and prosecution thereof.
 
9.            Defendants and their officers, agents, and employees fully and
finally release the Relators and their heirs, successors, attorneys, agents, and
assigns from any claims (including attorney's fees, costs, and expenses of every
kind and however denominated) that Defendants have asserted, could have
asserted, or may assert in the future against the Relators, related to the Civil
Actions, the Covered Conduct, and the Relators' investigation and prosecution
thereof.
 
10.            The Total Settlement Amount shall not be decreased as a result of
the denial of claims for payment now being withheld from payment by any Medicare
contractor (e.g., Medicare Administrative Contractor, fiscal intermediary,
carrier) or any state payer, related to the Covered Conduct; and Defendants
agree not to resubmit to any Medicare contractor or any state payer any
previously denied claims related to the Covered Conduct, agree not to appeal any
such denials of claims, and agree to withdraw any such pending appeals.
 

--------------------------------------------------------------------------------

 
11.            Defendants agree to the following:
 
a.            Unallowable Costs Defined: All costs (as defined in the Federal
Acquisition Regulation, 48 C.F.R. § 31.205-47; and in Titles XVIII and XIX of
the Social Security Act, 42 U.S.C. §§ 1395-1395kkk-1 and 1396-1396w-5; and the
regulations and official program directives promulgated thereunder) incurred by
or on behalf of the Defendants, their present or former officers, directors,
employees, shareholders, and agents in connection with:
 

(1)
the matters covered by this Agreement;
 

(2)
the United States' audit(s) and civil investigation(s) of the matters covered by
this Agreement;
 

(3)
Defendants' investigation, defense, and corrective actions undertaken in
response to the United States' audit(s) and civil investigation(s) in connection
with the matters covered by this Agreement (including attorney's fees);
 

(4)
the negotiation and performance of this Agreement;
 

(5)
the payment Defendants make to the United States pursuant to this Agreement and
any payments that Defendants may make to Relators, including costs and
attorney's fees; and
 

(6)
the negotiation of, and obligations undertaken pursuant to the CIA to:
 

(i)
retain an independent review organization to perform annual reviews as described
in Section III of the CIA; and
 

(ii)
prepare and submit reports to the OIG-HHS.

 
are unallowable costs for government contracting purposes and under the Medicare
Program, Medicaid Program, TRICARE Program, and Federal Employees Health
Benefits Program (FEHBP) (hereinafter referred to as Unallowable Costs). 
However, nothing in Paragraph 11.a.(6) that may apply to the obligations
undertaken pursuant to the CIA affects the status of costs that are not
allowable based on any other authority applicable to Defendants.

--------------------------------------------------------------------------------

 
b.            Future Treatment of Unallowable Costs:  Unallowable Costs shall be
separately determined and accounted for by Defendants, and Defendants shall not
charge such Unallowable Costs directly or indirectly to any contracts with the
United States or any State Medicaid program, or seek payment for such
Unallowable Costs through any cost report, cost statement, information
statement, or payment request submitted by Defendants or any of its subsidiaries
or affiliates to the Medicare, Medicaid, TRICARE, or FEHBP Programs.
 
c.            Treatment of Unallowable Costs Previously Submitted for Payment: 
Defendants further agree that within 90 days of the Effective Date of this
Agreement it shall identify to applicable Medicare and TRICARE fiscal
intermediaries, carriers, and/or contractors, and Medicaid and FEHBP fiscal
agents, any Unallowable Costs (as defined in this Paragraph) included in
payments previously sought from the United States, or any State Medicaid
program, including, but not limited to, payments sought in any cost reports,
cost statements, information reports, or payment requests already submitted by
Defendants or any of their subsidiaries or affiliates, and shall request, and
agree, that such cost reports, cost statements, information reports, or payment
requests, even if already settled, be adjusted to account for the effect of the
inclusion of the Unallowable Costs.  Defendants agree that the United States, at
a minimum, shall be entitled to recoup from Defendants any overpayment plus
applicable interest and penalties as a result of the inclusion of such
Unallowable Costs on previously-submitted cost reports, information reports,
cost statements, or requests for payment.
 
Any payments due after the adjustments have been made shall be paid to the
United States pursuant to the direction of the Department of Justice and/or the
affected agencies.  The United States reserves its rights to disagree with any
calculations submitted by Defendants or any of its subsidiaries or affiliates on
the effect of inclusion of Unallowable Costs (as defined in this Paragraph) on
Defendants or any of its subsidiaries or affiliates' cost reports, cost
statements, or information reports.
 
d.            Nothing in this Agreement shall constitute a waiver of the rights
of the United States to audit, examine, or re-examine Defendants' books and
records to determine that no Unallowable Costs have been claimed in accordance
with the provisions of this Paragraph.
 

--------------------------------------------------------------------------------

 
12.            Defendants agree to cooperate fully and truthfully with the
United States' investigation of individuals and entities not released in this
Agreement.  Upon reasonable notice, Defendants shall encourage, and agree not to
impair, the cooperation of their directors, officers, and employees, and shall
use their best efforts to make available, and encourage, the cooperation of
former directors, officers, and employees for interviews and testimony,
consistent with the rights and privileges of such individuals.  Defendants
further agree to furnish to the United States, upon request, complete and
unredacted copies of all non-privileged documents, reports, memoranda of
interviews, and records in their possession, custody, or control concerning any
investigation of the Covered Conduct that they have undertaken, or that has been
performed by another on their behalf.
 
13.            This Agreement is intended to be for the benefit of the Parties
only.  The Parties do not release any claims against any other person or entity,
except to the extent provided for in Paragraph 14 (waiver for beneficiaries
paragraph), below.
 
14.            Defendants agree that they waive and shall not seek payment for
any of the health care billings covered by this Agreement from any health care
beneficiaries or their parents, sponsors, legally responsible individuals, or
third party payors based upon the claims defined as Covered Conduct.
 
15.            Upon receipt of the payment described in Paragraph 1, above, the
Parties shall promptly sign and file in Civil Action No. 13-449 a Joint
Stipulation of Dismissal of the Civil Action pursuant to Rule 41(a)(1).  The
dismissal shall be with prejudice as to the United States' and/or Relators'
claims as to the Covered Conduct, but shall not apply to or otherwise affect
Relators' claims against Defendants for recovery of expenses, attorneys' fees,
and costs pursuant 31 U.S.C. § 3730(d).
 
16.            With the exception of Relators' retained claims against
Defendants for recovery of expenses, attorneys' fees, and costs pursuant 31
U.S.C. § 3730(d), each Party shall bear its own legal and other costs incurred
in connection with this matter, including the preparation and performance of
this Agreement.
 
17.            Each party and signatory to this Agreement represents that it
freely and voluntarily enters in to this Agreement without any degree of duress
or compulsion.
 
18.            This Agreement is governed by the laws of the United States.  The
exclusive jurisdiction and venue for any dispute relating to this Agreement is
the United States District Court for the Western District of Missouri.  For
purposes of construing this Agreement, this Agreement shall be deemed to have
been drafted by all Parties to this Agreement and shall not, therefore, be
construed against any Party for that reason in any subsequent dispute.
 
19.            This Agreement constitutes the complete agreement between the
Parties.  This Agreement may not be amended except by written consent of the
Parties.
 
20.            The undersigned counsel represent and warrant that they are fully
authorized to execute this Agreement on behalf of the persons and entities
indicated below.
 
21.            This Agreement may be executed in counterparts, each of which
constitutes an original and all of which constitute one and the same Agreement.
 

--------------------------------------------------------------------------------

 
22.            This Agreement is binding on Defendants' successors, transferees,
heirs, and assigns
.
23.            This Agreement is binding on Relators' successors, transferees,
heirs, and assigns.
 
24.            All parties consent to the United States' and Chemed's disclosure
of this Agreement, and information about this Agreement, to the public.
 
25.            This Agreement is effective on the date of signature of the last
signatory to the Agreement (Effective Date of this Agreement).  Facsimiles and
electronic transmissions of signatures shall constitute acceptable, binding
signatures for purposes of this Agreement.






--------------------------------------------------------------------------------

 


 
 

         THE UNITED STATES OF AMERICA                                      
DATED:
10/30/2017
 
BY:
/s/ Natalie A. Priddy
 
 
 
 
 
William E. Olson
 
 
 
 
 
Michael Podberesky
 
 
 
 
 
Alexander T. Pogozelski
 
 
 
 
 
Natalie A. Priddy
 
 
 
 
 
Carolyn B. Tapie
 
 
 
 
 
Commercial Litigation Branch
 
 
 
 
 
Civil Division
 
 
 
 
 
United States Department of Justice
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DATED:
10/30/2017
 
BY:
/s/ Thomas M. Larson
 
 
 
 
 
Thomas M. Larson
 
 
 
 
 
Acting United States Attorney
 
 
 
 
 
Lucinda Woolery
 
 
 
 
 
Assistant United States Attorney
 
 
 
 
 
Western District of Missouri
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DATED:
10/30/2017
 
BY:
/s/ Lisa M. Re
 
 
 
 
 
Lisa M. Re
 
 
 
 
 
Assistant Inspector General for Legal Affairs
 
 
 
 
 
Office of Counsel to the Inspector General
 
 
 
 
 
Office of Inspector General
 
 
 
 
 
United States Department of Health and Human Services
 

 

--------------------------------------------------------------------------------

 
 
 
 
 
DEFENDANTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DATED:
10/30/2017
 
BY:
/s/ Kevin J. McNamara
 
 
 
 
 
Kevin J. McNamara
 
 
 
 
 
President & Chief Executive Officer
 
 
 
 
 
Chemed Corporation
 
 
 
 
 
Chairman
 
 
 
 
 
VITAS Healthcare Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DATED:
10/30/2017
 
BY:
/s/ Peter S. Spivack
 
 
 
 
 
Hogan Lovells US LLP
 
 
 
 
 
Peter S. Spivack
 
 
 
 
 
Stephanie L. Carman
 
 
 
 
 
555 Thirteenth Street, NW
 
 
 
 
 
Washington, DC 20004
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Counsel for Defendants
 

 



--------------------------------------------------------------------------------



 
 
 
 
RELATORS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DATED:
10/30/2017
 
BY:
/s/ Laura Spottiswood
 
 
 
 
 
Laura Spottiswood
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Jeffrey Cummings
 
 
 
 
 
Attorneys for Relator Laura Spottiswood
 
 
 
 
 
 
 
 
 
 
 
Judson Miner, Esq.
 
 
 
 
 
Jeffrey Cummings, Esq.
 
 
 
 
 
Miner, Barnhill & Galland, P.C.
 
 
 
 
 
325 N. LaSalle Street, Suite 350
 
 
 
 
 
Chicago, IL 60654
 
 
 
 
 
(312) 751-1170
 
 
 
 
 
 
 
 
 
 
 
Sidney Berger, Esq.
 
 
 
 
 
4131 Main Street
 
 
 
 
 
Skokie, IL 60076
 
 
 
 
 
(312) 558-6730
 

 
 

--------------------------------------------------------------------------------

 
 

 
DATED:
10/29/2017
 
BY:
/s/ Barbara Urick
 
 
 
 
 
Barbara Urick
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DATED:
10/29/2017
 
BY:
/s/ David P. Parker
 
 
 
 
 
Liles Parker PLLC
 
 
 
 
 
Counsel for Relator Barbara Urick
 

 
 

--------------------------------------------------------------------------------

 

 

DATED:
10/30/2017
 
BY:
/s/ Charles Gonzalez
 
 
 
 
 
Charles Gonzalez
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DATED:
10/30/2017
 
BY:
/s/ Justin T. Berger
 
 
 
 
 
Justin T. Berger
 
 
 
 
 
Cotchett, Pitre & McCarthy, LLP
 
 
 
 
 
Counsel for Charles Gonzales
 


 